Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 13-24 is indicated because the prior art of record does not show or fairly suggest “an upper cover, hinged to the box-like envelope near its upper and back end portion and which is actuated either manually from the front part of the same envelope, or with an automatic opening at the end of food cooking, and displaceable from a lowered closed position in which the cover is aligned in a horizontal direction with a remaining upper surface of the envelope, and an interior of the envelope cannot be accessible from the outside, to a raised opened position thereof in which the cover is upset upward and arranged in a vertical position thereof almost orthogonal with respect to a remaining upper surface of the envelope and the interior of the envelope is accessible from the outside, said upper cover being formed by a first flat cover portion and by a second flat cover portion, joined to the first cover portion at its front end portion, which is folded orthogonally frontwards with respect to such flat portion, and this second cover portion is made with a smaller surface with respect to the surface of said first cover portion, the upper cover being made with an external wall and an inner wall enclosing an insulating material, such as any insulation withstanding the high temperatures, said upper cover being also dimensioned in a manner that into its lowered position said first cover portion adapted on to the entire horizontal upper edge of said inner room (11)” incorporated with all other limitations as claimed in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/2/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761